                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MARCEL T. JACKSON,

                    Petitioner,
                                                   Case No. 20-cv-1217-pp
      v.

SHERIFF EARNELL R. LUCAS,

                    Respondent.


  ORDER DENYING PETITIONER’S MOTION FOR DEFAULT JUDGMENT
(DKT. NO. 4), DENYING HABEAS PETITION (DKT. NO. 1) AND DISMISSING
                     CASE WITHOUT PREJUDICE


      On August 10, 2020, the petitioner, representing himself, filed a petition

for writ of habeas corpus under 28 U.S.C. §2241 challenging his pretrial

detention in Milwaukee County Jail on charges of possession of child

pornography, first-degree sexual assault of a child, and sexual exploitation of a

child.1 Dkt. No. 1. He paid the $5.00 filing fee. About five weeks later, the

petitioner filed a motion for default judgment. Dkt. No. 4. The petitioner is not

eligible for habeas relief or default judgment, and the court will dismiss the

petition.




1The court notes that on September 29, 2020, the petitioner filed a subsequent
habeas corpus petition under 28 U.S.C. §2241 challenging his pre-trial
detention for the same state court criminal charges as the instant petition,
Case No. 20-cv-1514-pp (E.D. Wis.). The court will address that petition in a
separate order.
                                         1

            Case 2:20-cv-01217-PP Filed 10/14/20 Page 1 of 7 Document 6
I.    Background

      The petition refers to two ongoing cases in Milwaukee County Circuit

Court: “20CF000532” and “20CF001975.” Dkt. No. 1 at 4. The court has

reviewed the publicly available docket for both cases. See State v. Jackson,

Milwaukee County Case Nos. 20CF000532, 20CF001975 (available at

https://wcca.wicourts.gov). The docket in Case No. 20CF000532 shows that on

February 4, 2020, the District Attorney’s Office filed a complaint against the

petitioner. Id. As of October 13, 2020, five charges of possession of child

pornography remain pending, with a final pretrial conference scheduled for

December 1, 2020 and a jury trial scheduled for December 14, 2020. Id. The

docket in Case No. 20CF001975 reveals that the complaint in that case was

filed on May 27, 2020. Id. As of October 13, 2020, four counts of first-degree

sexual assault of a child, four counts of child sexual exploitation, and four

counts of possession of child pornography are pending against the petitioner,

with the same final pretrial and trial dates as are scheduled in Case No.

20CF532. Id. Both dockets show that as of October 13, 2020, the petitioner

remains in custody pending trial. Id.

II.   Rule 4 Screening

      A.     Standard

      Under Rule 1(b) of the Rules Governing 2254 Cases and Civil Local Rule

9(a)(2) (E.D. Wis.), the court applies the Rules Governing Section 2254 Cases to

petitions for a writ of habeas corpus under 28 U.S.C. § 2241. Chagala v. Beth,

No. 15-CV-531, 2015 WL 2345613, at *1 (E.D. Wis. May 15, 2015). Those rules

                                        2

           Case 2:20-cv-01217-PP Filed 10/14/20 Page 2 of 7 Document 6
require the court to review, or “screen” the petition. Rule 4 of the Rules

Governing Section 2254 Cases states:

      If it plainly appears from the petition and any attached exhibits that
      the petitioner is not entitled to relief in the district court, the judge
      must dismiss the petition and direct the clerk to notify the
      petitioner. If the petition is not dismissed, the judge must order the
      respondent to file an answer, motion, or other response within a
      fixed time, or to take other action the judge may order.

      “The appropriate vehicle for a state pre-trial detainee to challenge his

detention is §2241.” Jackson v. Clements, 796 F.3d 841, 843 (7th Cir. 2015).

While §2241 allows a pretrial detainee to petition for habeas relief, abstention

doctrine limits the ability of a federal court to interfere with pending state

criminal prosecutions absent special circumstances. See, e.g., Olsson v.

O’Malley, 352 F. App’x 92, 94 (7th Cir. 2009) (citing Younger v. Harris, 401

U.S. 37, 43-45 (1971)).

      Exceptional circumstances exist where irreparable damage would occur,

such as claims of prosecutorial harassment and prosecutions brought in bad

faith. Younger, 401 U.S. at 49. Relief is generally available only after the

petitioner has exhausted state-court remedies. Olsson v. Curran, 328 F. App’x

334, 335 (7th Cir. 2009). Exceptional circumstances do not exist when the

threatened injury “is solely ‘that incidental to every criminal proceeding

brought lawfully and in good faith.’” Id. (citing Douglas v. City of Jeannette,

319 U.S. 157, 164 (1943)).

      B.     The Petition

      The petition asserts five grounds for relief: (1) that Detective Lips had no

probable cause and that the allegations against the petitioner were false, dkt.
                                         3

           Case 2:20-cv-01217-PP Filed 10/14/20 Page 3 of 7 Document 6
no. 1 at 10; (2) that the petitioner’s arrest was “completely bogus/illegal” and

violated the Constitution and police department procedure, id. at 10-11; (3)

that the petitioner’s property/the evidence was illegally seized and tampered

with, id. at 11-12; (4) that the victims all invalidate the allegations, id. at 12;

and (5) that the petitioner is being subjected to cruel and unusual punishment

because his physical and mental health are at risk as a result of COVID-19. Id.

at 13.

         C.     Analysis

         The court must dismiss the petition for several reasons. First, the state-

court criminal proceedings in both cases are ongoing. The petitioner still has

what the U.S. Supreme Court has characterized as “an acute, live controversy

with the State and its prosecutor.” Younger, 401 U.S. at 41.

         “Ex parte Young, 209 U.S. 123 . . . , and following cases have
         established the doctrine that, when absolutely necessary for
         protection of constitutional rights, courts of the United States have
         power to enjoin state officers from instituting criminal actions. But
         this may not be done, except under extraordinary circumstances,
         where the danger of irreparable loss is both great and immediate.
         Ordinarily, there should be no interference with such officers;
         primarily, they are charged with the duty of prosecuting offenders
         against the laws of the state, and must decide when and how this is
         to be done. The accused should first set up and rely upon his
         defense in the state courts . . . .”

Id. at 45 (quoting Fenner v. Boykin, 271 U.S. 240, 243-44 (1926)).

         This federal court cannot interfere with the ongoing state criminal

proceedings. The petitioner has not cited extraordinary circumstances. He has

the ability to address his concerns in state court—he may file a motion to

suppress evidence or quash his arrest in state court, he may challenge the

                                           4

              Case 2:20-cv-01217-PP Filed 10/14/20 Page 4 of 7 Document 6
sufficiency of the evidence by having a jury trial and he may seek release from

custody from the state-court judge.

      Second, and related, the petitioner’s habeas petition is premature. “A

federal court will not hear a state prisoner’s habeas claim unless the prisoner

has first exhausted his state remedies by presenting the claim to the state

courts for one full round of review.” Crutchfield v. Dennison, 910 F.3d 968, 972

(7th Cir. 2018) (citing Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2064

(2017)). The petitioner has not had all his claims determined by the trial court.

He has not presented his claims to the court of appeals or sought review of the

court of appeals’ decision in the Wisconsin Supreme Court. The petitioner has

not, therefore, exhausted his state remedies, which is required before seeking

habeas relief in federal court.

      Third, the petitioner seeks relief under 28 U.S.C. §2241. Dkt. No. 1.

While §2241 is the appropriate statute for a pretrial detainee to use to

challenge the fact of his confinement, it is not the appropriate statute for him to

use to challenge the conditions of his confinement (his argument that his

confinement during the pandemic constitutes cruel and unusual punishment).

See Debruzzi v. Williams, Nos. 3:20-cv-00481-SMY, 3:20-cv-00596-SMY, 3:20-

cv-00783-SMY, 2020 WL 5110714, at *2 (S.D. Ill. Aug. 31, 2020) (citing Preiser

v. Rodriguez, 411 U.S. 475, 490 (1973); Waletzki v. Keohane, 13 F.3d 1079,

1080 (7th Cir. 1994); Glaus v. Anderson, 408 F.3d 382, 386-87 (7th Cir.

2005)). A prisoner who wishes to challenge the conditions of confinement must




                                        5

         Case 2:20-cv-01217-PP Filed 10/14/20 Page 5 of 7 Document 6
do so under 42 U.S.C. §1983. Id. (citing Pischke v. Litscher, 178 F.3d 497, 500

(7th Cir. 1999)).

III.   Motion for Default Judgment (Dkt. No. 4)

       On September 21, 2020, the petitioner filed a motion for default

judgment, asserting that the respondent had failed to timely respond to the

petition. Dkt. No. 4. He asserted that under 28 U.S.C. §2243, “the allocated

time available has been exceeded” and that “all applicable time allowances have

been surpassed.” Id. He claimed that he had filed his petition on August 10,

2020 and that “[t]he 21 days allocated for response ended 8/31/20.” Id.

       The petitioner is not entitled to default judgment. Section 2243 requires

the court to direct the respondent to show cause why the writ should not be

granted. The court has not yet done that. Thus, no deadlines have expired. The

reason the court has not yet directed the respondent to respond is that, until

now, the court had not screened the petition, which is required by Rule 4 of the

Rules Governing Section 2254 Cases in the United States District Courts

(which also apply in cases filed under 28 U.S.C. §2241).

       Regardless, the motion is moot. The court will deny the motion for

default judgment.

IV.    Conclusion

       The court DENIES the petition for writ of habeas corpus under 28 U.S.C.

§2241. Dkt. No. 1.

       The court DENIES the petitioner’s motion for default judgment. Dkt. No.

4.

                                        6

          Case 2:20-cv-01217-PP Filed 10/14/20 Page 6 of 7 Document 6
      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 14th day of October, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        7

         Case 2:20-cv-01217-PP Filed 10/14/20 Page 7 of 7 Document 6
